Citation Nr: 0704990	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the right talar and navicular bones, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran's appeal was previously before the Board in July 
2004, at which time the appeal was decided in part and 
remanded in part.  While the case was in remand status, the 
veteran's appeal for service connection for venous 
insufficiency of the lower extremities was resolved by a July 
2006 rating decision granting service connection for this 
disability.  The case has since been returned to the Board 
for further appellate action on the veteran's claim for an 
increased rating for residuals of a fracture of the right 
navicular bone.


FINDINGS OF FACT

The residuals of fractures of the right talar and navicular 
bones are manifested by limitation of motion of the right 
ankle that more nearly approximates marked than moderate.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not 
higher, for the residuals of fractures of the right talar and 
navicular bones have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letters mailed in 
January 2002 and July 2004.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The veteran was also provided notice 
concerning the effective-date element of the claim by letter 
mailed in July 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, private medical reports have been received.  
Neither the veteran nor his representative has identified any 
outstanding medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding records.  The Board acknowledges that the 
veteran believes that the examination performed in response 
to the Board's remand was not sufficiently thorough; however, 
the Board has found the report of that examination to be 
thorough and adequate for rating purposes.  As explained 
below, the Board has determined that the examination report 
in question is sufficient to substantiate the veteran's claim 
for an increased rating.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.



Factual Background

In a September 1984 rating decision implementing a Board 
decision, the RO granted service connection for residuals of 
a fracture of the dorsum of the talar neck and top of the 
navicular bone of the right foot.  It assigned a 
noncompensable rating.

In a December 1984 rating decision, the RO increased the 
veteran's disability rating for his right foot disability to 
10 percent under Diagnostic Code 5003.  This increase was 
based on outpatient treatment records from the VA Medical 
Center in Pittsburgh, Pennsylvania showing that the veteran 
complained of pain in his right foot and a diagnosis of 
degenerative arthritis of the talar-navicular joint.

The veteran's current claim for an increased rating was 
received in November 2001.  He alleged that the symptoms 
associated with the disability had progressively increased.

Outpatient treatment records submitted in support of the 
veteran's claim for an increased rating, from the VA Medical 
Center in Pittsburgh, Pennsylvania from January 2000 to 
December 2001, show that the veteran complained of pain in 
the right ankle during cold weather and joint stiffness in 
the subtalar joint and ankle region of his right foot.  
Objective examination at that time revealed mild joint 
crepitus with range of motion of the subtalar joint and 
tenderness with palpation of the sinus tarsi.

In response to his claim, the veteran was afforded a VA 
examination in January 2002.  The examiner indicated that 
range of motion for both ankles was symmetric with 
dorsiflexion to neutral, plantar flexion to 50 degrees 
bilaterally; subtalar motion was normal bilaterally; there 
was tenderness over the lateral aspect of the right ankle; 
there was a slight varus deformity developing on the right 
when standing; and the veteran pronated on the left.

In a May 2002 statement, Dr. Richard Zimmerman noted that the 
veteran was complaining of pain in the right ankle and that 
his osteoarthritis in the right ankle had progressively 
worsened over the last 15 to 20 years.  However, Dr. 
Zimmerman also noted that the progression of the veteran's 
arthritis was more related to the aging process and his 
obesity.

In a July 2002 VA Form 9, Substantive Appeal, the veteran 
claimed that the pain, discomfort, circulation and appearance 
of his right foot had worsened, that the degenerative 
arthritis in his right foot had increased greatly, and that 
he was wearing a prosthetic device to help him walk.

In accordance with the Board's July 2004 remand directives, 
the veteran was afforded a VA examination in February 2005.  
At that time, the examiner noted that range of motion of the 
right ankle included 5 degrees of dorsiflexion and 20 degrees 
of plantar flexion.  The veteran had good subtalar motion.  
He did not have pain on palpation over his talonavicular 
joint but he did experience pain over his subtalar joint 
laterally.  The examiner also noted that the veteran had a 
prominence of his cuboid with calus formation plantar to that 
bone.  X-rays of the right ankle at that time showed 
osteoarthritis of the talonavicular joint with anterior 
spurring and a mild amount of osteoarthritis.  However, the 
mortis was very well aligned and there was no evidence of 
residual fracture in the ankle.

The February 2005 VA examiner also noted that the veteran 
reported that his right foot pain caused him to limp towards 
the end of the day and that he was taking antiinflammatories 
for his pain, but was still working his full job and shifts 
without limitation at that time.  The veteran also reported 
that he did not experience flare-ups but that his pain was 
consistent.  The examiner also noted that the veteran was 
wearing orthopedic shoes with inserts to try to correct his 
progressive flatfoot.  However, the examiner indicated that 
the veteran's development of flatfoot, due to a tendon 
insufficiency, was not due to his navicular fracture because 
the navicular fracture looked to be very well formed and in 
the proper anatomic alignment.

The examiner also reported that the veteran experienced 
excess fatigability and limping due to his arthritis and also 
due to his excessive weight.  In addition, with regard to 
additional limits of functional ability with repeated use 
during flare-ups, the examiner opined that the veteran would 
have increased stiffness and pain from performing his normal 
job during a flare-up.

In an April 2006 statement, Lynne Haubelt of Associates in 
Pathology noted that X-rays of the veteran's right foot 
showed advanced arthritic changes at the talonavicular joint 
as well as early degenerative changes at the calcaneal cuboid 
joint and the subtalor joint.  She also noted that range of 
motion was somewhat restricted in the subtalor joint.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2004). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's right ankle disability is currently assigned a 
10 percent rating under Diagnostic Code 5271.

Having examined the evidence in this case, the Board 
concludes that the veteran's right ankle disability warrants 
a 20 percent rating under Diagnostic Code 5271.  This is 
based on evidence during the January 2002 and February 2005 
VA examinations of right ankle pain; joint stiffness; mild 
joint crepitus with range of motion; tenderness with 
palpation of the sinus tarsi; tenderness over the lateral 
aspect of the right ankle; and a slight varus deformity.  The 
increase is also based on evidence during the February 2005 
VA examination of limitation of dorsiflexion to 5 degrees and 
limitation of plantar flexion to 20 degrees.  Furthermore, 
the Board has considered the fact that the February 2005 VA 
examiner noted evidence of excess fatigability and limping 
due to arthritis and opined that the veteran would experience 
increased stiffness and pain during a flare-up.  See 
38 C.F.R. § 4.40, 4.45, 4.10 and Deluca v. Brown.  Although 
the range of motion reported on the first VA examination is 
not indicative of marked limitation of motion, the examiner 
failed to address all pertinent disability factors, such as 
functional impairment on repeated use and during flare ups.  
Therefore, the report of that examination is not adequate for 
rating purposes, and the Board finds that the veteran is 
entitled to a 20 percent rating throughout the period of this 
claim.  

There is no evidence of ankylosis of the ankle and therefore, 
a higher disability raring under Diagnostic Code 5270 is not 
warranted.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is entitled to a rating 
of 20 percent rating and no more for his service-connected 
right ankle disability.  



Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An increased rating of 20 percent for residuals of fractures 
of the right talar and navicular bones is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


